Citation Nr: 0031510	
Decision Date: 12/01/00    Archive Date: 12/12/00

DOCKET NO.  93-08 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to an increased (compensable) evaluation for 
pulmonary sarcoidosis, with history of bilateral carotid 
gland enlargement and asthma, for the period December 14, 
1981, to April 6, 1986.

2. Entitlement to an evaluation in excess of 10 percent for 
pulmonary sarcoidosis, with history of bilateral carotid 
gland enlargement and asthma, for the period April 7, 
1986, to September 6, 1990.

3. Entitlement to an evaluation in excess of 30 percent for 
pulmonary sarcoidosis, with history of bilateral carotid 
gland enlargement and asthma, for the period September 7, 
1990, to March 18, 1992.

4. Entitlement to an evaluation in excess of 60 percent for 
pulmonary sarcoidosis, with history of bilateral carotid 
gland enlargement and asthma, for the period March 19, 
1992, to the present.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from April 1977 to April 
1980.

This appeal to the Board of Veterans' Appeals (Board) arose 
from rating decisions by the Columbia, South Carolina, 
regional office (RO) of the Department of Veterans Affairs 
(VA).  The Board has remanded the case to the RO on three 
occasions.  The case was most recently returned to the Board 
in October 2000. 


REMAND

When the Board last considered this appeal and remanded the 
case to the RO in July 1999, the issues on appeal included 
entitlement to an increased (compensable) evaluation for 
pulmonary sarcoidosis, with history of carotid gland 
enlargement, for the period December 14, 1981, to June 18, 
1991, and entitlement to an increased evaluation for 
pulmonary sarcoidosis, with history of carotid gland 
enlargement, currently evaluated as 60 percent disabling.  In 
the decision of July 1999, the Board expanded the grant of 
service connection for pulmonary sarcoidosis, with carotid 
gland enlargement, to include asthma and remanded the case to 
RO so that the RO might readjudicate the increased rating 
issues and, if the decision was adverse to the veteran on 
either issue, furnish the veteran and her representative with 
an appropriate supplemental statement of the case and an 
opportunity to respond thereto.  The Board notes that, on a 
claim for an increased disability rating, the claimant will 
generally be presumed to be seeking the maximum allowable 
benefit and, thus, such claim remains in controversy where 
less than the maximum available benefit is awarded.  See AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  

While this case was in remand status, in a rating decision of 
December 1999, the RO assigned the following evaluations for 
pulmonary sarcoidosis, with history of carotid gland 
enlargement and asthma: noncompensable, from December 14, 
1981; 10 percent, from April 7, 1986; 30 percent, from 
September 7, 1990; and 60 percent, from March 19, 1992.  The 
RO sent the veteran a letter in March 2000 notifying her of 
the rating action and enclosing a copy of the rating 
decision.  However, despite written requests by the veteran 
in July 2000 and September 2000 for an explanation of the 
ratings assigned for her pulmonary disability, the RO did 
not, as required by regulation, furnish her a supplemental 
statement of the case.  38 C.F.R. § 19.31 provides that a 
supplemental statement of the case will be furnished to the 
appellant and her representative when, for any reason, the 
statement of the case or a prior supplemental statement of 
the case is inadequate; a supplemental statement of the case 
will also be issued following development pursuant to a 
remand by the Board unless the only purpose of the remand is 
to assemble records previously considered by the agency of 
original jurisdiction and properly discussed in a prior 
statement of the case or supplemental statement of the case 
or unless the Board specifies in the remand that a 
supplemental statement of the case is not required.  
Therefore, the Board finds that this case must be remanded to 
the RO for compliance with 38 C.F.R. § 19.31.

Under the circumstances, this case is REMANDED to the RO for 
the following:

In accordance with 38 C.F.R. § 19.31 and 
the instructions in the Board's remand of 
July 1999, the RO should furnish the 
veteran and her representative with a 
supplemental statement of the case 
concerning the rating actions taken in 
December 1999, providing them with the 
applicable laws and regulations relied 
upon, including diagnostic codes of VA's 
schedule for rating disabilities for the 
time periods of the ratings assigned for 
the disability in question.  The veteran 
and her representative should be afforded 
the appropriate time in which to respond.  
The case should then be returned to the 
Board for further appellate review, if 
otherwise in order.

The purpose of this REMAND is to afford the veteran due 
process of law.  No action is required of the veteran until 
she is further notified by the RO.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE KANNEE
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 5 -


